

EXHIBIT 10.14
 
SHINER INTERNATIONAL, INC.
 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of December 28,
2010, is made by and between SHINER INTERNATIONAL, INC., a Nevada corporation
(the “Company”), and the undersigned investor (the “Investor”).
 
WHEREAS, in connection with that certain Securities Purchase Agreement, dated
the date hereof, by and between the Company and the Investor (the “Securities
Purchase Agreement”), the Company desires to sell to the Investor, and the
Investor desires to purchase from the Company units of (a) shares of the
Company’s common stock, $0.001 par value per share (the “Common Stock”); and (b)
Warrants to purchase additional shares of Common Stock (the “Warrants”) equal to
20% of the Common Stock initially purchased; and
 
WHEREAS, to induce the Investor to purchase the Common Stock and Warrants, the
Company has agreed to register the shares of Common Stock purchased and the
Common Stock underlying the Warrants pursuant to the terms of this Agreement.
 
NOW, THEREFORE, the Company and the Investor hereby covenant and agree as
follows:
 
1.           Certain Definitions.  As used in this Agreement, the following
terms shall have the following respective meanings:
 
“Commission” shall mean the Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act.
 
“Effectiveness Date” shall mean that date which is one hundred eighty (180) days
following the final closing of the Offering.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Filing Date” shall mean that date which is sixty (60) days following the final
closing of the Offering.
 
“Offering” shall refer to the Company’s proposal to sell Units for $1.20 per
unit, with each Unit consisting of (i) one share of Common Stock of the Company
and (ii) a twenty-seven month Warrant to purchase 20% of one share of Common
Stock of the Company with an initial exercise price of $1.70.  The total amount
of Units being offered is 3,333,333 for a total maximum purchase price of
$4,000,000 USD.
 
“Register,” “registered” and “registration” each shall refer to a registration
effected by preparing and filing a Registration Statement or statements or
similar documents in compliance with the Securities Act and the declaration or
ordering of effectiveness of such Registration Statement or document by the
Commission.

 

--------------------------------------------------------------------------------

 

“Registrable Securities” shall mean the shares of Common Stock issued pursuant
to the Securities Purchase Agreement or upon the exercise of the Warrants
delivered as part of the Offering; provided, however, that shares of Common
Stock which are Registrable Securities shall cease to be Registrable Securities
(x) upon any sale pursuant to a Registration Statement or Rule 144 under the
Securities Act or (y) at such time as they become eligible for sale pursuant to
Rule 144 under the Securities Act or another similar exemption under the
Securities Act without regard to volume limitations regarding an affiliate’s
sale.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
Capitalized terms used but not defined herein shall have the meanings set forth
in the Securities Purchase Agreement or the Warrants.
 
2.           Automatic Registration.
 
(a)          On or prior to the Filing Date, the Company shall prepare and file
with the Commission the Registration Statement covering the resale of all of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415.  The Registration Statement required hereunder shall be on Form
S-1.  Subject to the terms of this Agreement, the Company shall use its
commercially reasonable efforts to cause the Registration Statement to be
declared effective under the Securities Act as promptly as possible after the
filing thereof, but in any event not later than the Effectiveness Date, and
shall use its commercially reasonable efforts to keep the Registration Statement
continuously effective under the Securities Act until the date when all
Registrable Securities covered by the Registration Statement have been sold or
may be sold pursuant to Rule 144 without regard to volume limitations regarding
an affiliate’s sale as determined by the counsel to the Company pursuant to a
written opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent and the Investor (the “Effectiveness Period”).
 
(b)          If:  (i) a Registration Statement is not filed on or prior to the
Filing Date, or (ii) the Company fails to file with the Commission a request for
acceleration in accordance with Rule 461 promulgated under the Securities Act,
within 5 trading days of the date that the Company is notified (orally or in
writing, whichever is earlier) by the Commission that a Registration Statement
will not be “reviewed,” or is not subject to further review, or (iii) a
Registration Statement filed or required to be filed hereunder is not declared
effective by the Commission on or before the Effectiveness Date as a result of
the failure of the Company to meet its obligations with respect to such filing
as provided for herein, or (iv) after a Registration Statement is first declared
effective by the Commission, it ceases for any reason to remain continuously
effective as to the Registrable Securities held by the Investor, or the Investor
is not permitted to utilize the Prospectus therein to resell such Registrable
Securities, for in any such case 15 consecutive trading days but no more than an
aggregate of 25 trading days during any 12-month period (which need not be
consecutive trading days) during which the Investor is not permitted to sell
such Registrable Securities under Rule 144 (any such failure or breach being
referred to as an “Event,” and for purposes of clause (i) or (iii) the date on
which such Event occurs, or for purposes of clause (ii) the date on which such 5
trading day period is exceeded, or for purposes of clause (iv) the date on which
such 15- or 25-day period, as applicable, is exceeded being referred to as
“Event Date”), then: (x) on the first Event Date to occur the Company shall pay
to such Investor an amount in cash, as liquidated damages and not as a penalty,
equal to 1.5% of the aggregate purchase price paid by such Investor pursuant to
the Securities Purchase Agreement for any Registrable Securities then held by
such Investor for which such Investor has not received liquidated damages
pursuant to Section 2(c) below (“1.5% Liquidated Damage Fee”) on each Event Date
and a 1.5% Liquidate Damage Fee for each 30 calendar day period thereafter until
all Event(s) are cured.  The aggregate of all 1.5% Liquidated Damage Fees to be
paid by the Company shall be capped at 10%.  If the Company fails to pay any
liquidated damages pursuant to this Section in full within seven days after the
date payable, the Company will pay interest thereon at a rate of 10% per annum
(or such lesser maximum amount that is permitted to be paid by applicable law)
to the Investor, accruing daily from the date such liquidated damages are due
until such amounts, plus all such interest thereon, are paid in full.  The
liquidated damages pursuant to the terms hereof shall apply on a daily pro-rata
basis for any portion of a 30 day period prior to the cure of an Event.

 
2

--------------------------------------------------------------------------------

 

(c)          Notwithstanding any other provision of this Section 2, if the
Commission  determines that the number of securities that the Company may
register on the Registration Statement pursuant to Rule 415 is limited such that
the shares so registered thereunder shall exclude any Registrable Securities
held by the Investor, then the Company shall promptly so advise the Investor and
the Company shall use commercially reasonable efforts to effect the registration
of any Registrable Securities not so included on the Registration Statement as a
result thereof as soon as is legally possible to do so.  In such event, the
Company shall pay to such Investor liquidated damages as set forth in Section
2(b) hereof with respect to  any Registrable Securities then held by the
Investor that were not registered by the Effectiveness Date.
 
(d)          The parties acknowledge and agree that (i) the maximum amount of
damages that the Company shall be obligated to pay the Investor for any and all
breaches of this Section 2 is the amount of liquidated damages set forth in
Section 2(b) or 2(c), and (ii) such liquidated damages shall be the sole remedy
available to Investor for any breach of this Agreement, provided that nothing in
this Section 2(d) shall preclude Investor from seeking injunctive relief,
including specific performance of its rights under this Section 2.
 
3.           Registration Procedures.  If and whenever the Company is required
by the provisions of Section 2 hereof to use its commercially reasonable efforts
to effect the registration of any Registrable Securities under the Securities
Act, the Company will, as expeditiously as possible:
 
(a)          prepare and file with the Commission the Registration Statement
with respect to such securities and use its reasonable best efforts to cause
such Registration Statement to become effective in an expeditious manner;
 
(b)          prepare and file with the Commission such amendments and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement continuously
effective during the Effectiveness Period and comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
covered by such Registration Statement in accordance with the intended method of
disposition set forth in such Registration Statement for such period;

 
3

--------------------------------------------------------------------------------

 

(c)          furnish to each seller of Registrable Securities and to each
underwriter such number of copies of the Registration Statement and the
prospectus included therein (including each preliminary prospectus) as such
persons reasonably may request in order to facilitate the intended disposition
of the Registrable Securities covered by such Registration Statement;
 
(d)          use its commercially reasonable efforts (i) to register or qualify
the Registrable Securities covered by such Registration Statement under the
securities or “blue sky” laws of such jurisdictions as the sellers of
Registrable Securities or, in the case of an underwritten public offering, the
managing underwriter, reasonably shall request, (ii) to prepare and file in
those jurisdictions such amendments (including post-effective amendments) and
supplements, and take such other actions, as may be necessary to maintain such
registration and qualification in effect at all times for the period of
distribution contemplated thereby and (iii) to take such further action as may
be necessary or advisable to enable the disposition of the Registrable
Securities in such jurisdictions, provided, that the Company shall not for any
such purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction;
 
(e)          use its commercially reasonable efforts to list the Registrable
Securities covered by such Registration Statement with any securities exchange
on which the Common Stock of the Company is then listed;
 
(f)           immediately notify each seller of Registrable Securities and each
underwriter under such Registration Statement, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event of which the Company has knowledge as a result of which
the prospectus contained in such Registration Statement, as then in effect,
includes any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing and promptly amend or
supplement such Registration Statement to correct any such untrue statement or
omission;
 
(g)          promptly notify each seller of Registrable Securities of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose and
make every reasonable effort to prevent the issuance of any stop order and, if
any stop order is issued, to obtain the lifting thereof at the earliest possible
time;
 
(h)          if the offering is an underwritten offering, enter into a written
agreement with the managing underwriter selected in the manner herein provided
in such form and containing such provisions as are usual and customary in the
securities business for such an arrangement between such underwriter and
companies of the Company’s size and investment stature, including, without
limitation, customary indemnification and contribution provisions;

 
4

--------------------------------------------------------------------------------

 

(i)           if the offering is an underwritten offering, at the request of any
seller of Registrable Securities, use its commercially reasonable efforts to
furnish to such seller on the date that Registrable Securities are delivered to
the underwriters for sale pursuant to such registration: (i) a copy of an
opinion dated such date of counsel representing the Company for the purposes of
such registration, addressed to the underwriters, stating that such Registration
Statement has become effective under the Securities Act and that (A) to the
knowledge of such counsel, no stop order suspending the effectiveness thereof
has been issued and no proceedings for that purpose have been instituted or are
pending or contemplated under the Securities Act, (B) the Registration
Statement, the related prospectus and each amendment or supplement thereof
comply as to form in all material respects with the requirements of the
Securities Act (except that such counsel need not express any opinion as to
financial statements or other financial or statistical information contained
therein) and (C) to such other effects as reasonably may be requested by counsel
for the underwriters; and (ii) a copy of a letter dated such date from the
independent public accountants retained by the Company, addressed to the
underwriters, stating that they are independent public accountants within the
meaning of the Securities Act and that, in the opinion of such accountants, the
financial statements of the Company included in the Registration Statement or
the prospectus, or any amendment or supplement thereof, comply as to form in all
material respects with the applicable accounting requirements of the Securities
Act, and such letter shall additionally cover such other financial matters
(including information as to the period ending no more than five business days
prior to the date of such letter) with respect to such registration as such
underwriters reasonably may request;
 
(j)           take all actions reasonably necessary to facilitate the timely
preparation and delivery of certificates (not bearing any legend restricting the
sale or transfer of such securities) representing the Registrable Securities to
be sold pursuant to the Registration Statement and to enable such certificates
to be in such denominations and registered in such names as the Investor or any
underwriters may reasonably request; and
 
(k)          take all other reasonable actions necessary to expedite and
facilitate the registration of the Registrable Securities pursuant to the
Registration Statement.
 
4.           Obligations of Investor.  The Investor shall furnish to the Company
such information regarding such Investor, the number of Registrable Securities
owned and proposed to be sold by it, the intended method of disposition of such
securities and any other information as shall be required to effect the
registration of the Registrable Securities, and cooperate with the Company in
preparing the Registration Statement and in complying with the requirements of
the Securities Act.
 
5.           Expenses.
 
(a)          All expenses incurred by the Company in complying with Sections 2
and 3 including, without limitation, all registration and filing fees (including
the fees of the Securities and Exchange Commission and any other regulatory body
with which the Company is required to file), printing expenses, fees and
disbursements of counsel and independent public accountants for the Company,
fees and expenses (including counsel fees) incurred in connection with complying
with state securities or “blue sky” laws, and fees of transfer agents and
registrars are called “Registration Expenses.” All underwriting discounts and
selling commissions applicable to the sale of Registrable Securities are called
“Selling Expenses.”

 
5

--------------------------------------------------------------------------------

 

(b)          The Company will pay all Registration Expenses in connection with
any Registration Statement filed hereunder, and the Selling Expenses in
connection with each such Registration Statement shall be borne by the
participating sellers in proportion to the number of Registrable Securities sold
by each or as they may otherwise agree.
 
6.           Indemnification and Contribution.
 
(a)          In the event of a registration of any of the Registrable Securities
under the Securities Act pursuant to the terms of this Agreement, the Company
will indemnify and hold harmless and pay and reimburse, each seller of such
Registrable Securities thereunder, each underwriter of such Registrable
Securities thereunder and each other person, if any, who controls such seller or
underwriter within the meaning of the Securities Act, against any losses,
claims, damages or liabilities, joint or several, to which such seller,
underwriter or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any Registration Statement
under which such Registrable Securities were registered under the Securities Act
pursuant hereto or any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or any violation or alleged violation of the Securities Act or any state
securities or blue sky laws and will reimburse each such seller, each such
underwriter and each such controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, that the Company will
not be liable in any such case if and to the extent that any such loss, claim,
damage or liability arises out of or is based upon the Company’s reliance on an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by any such seller, any such
underwriter or any such controlling person in writing specifically for use in
such Registration Statement or prospectus.

 
6

--------------------------------------------------------------------------------

 

(b)          In the event of a registration of any of the Registrable Securities
under the Securities Act pursuant hereto each seller of such Registrable
Securities thereunder, severally and not jointly, will indemnify and hold
harmless the Company, each person, if any, who controls the Company within the
meaning of the Securities Act, each officer of the Company who signs the
Registration Statement, each director of the Company, each underwriter and each
person who controls any underwriter within the meaning of the Securities Act,
against all losses, claims, damages or liabilities, joint or several, to which
the Company or such officer, director, underwriter or controlling person may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon reliance on any untrue statement or alleged untrue statement of
any material fact contained in the Registration Statement under which such
Registrable Securities were registered under the Securities Act pursuant hereto
or, any preliminary prospectus or final prospectus contained therein, or any
amendment or supplement thereof, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse the Company and each such officer, director, underwriter, and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action, provided, that such seller will be liable hereunder in any
such case if and only to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with information pertaining to such seller, as such, furnished in
writing to the Company by such seller specifically for use in such Registration
Statement or prospectus, and provided that, the liability of each seller
hereunder shall be limited to the proceeds received by such seller from the sale
of Registrable Securities covered by such Registration
Statement.  Notwithstanding the foregoing, the indemnity provided in this
Section 6(b) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or expense if such settlement is effected without the
consent of such indemnified party and provided further, that the Company shall
not be liable in any such case to the extent that any such loss, claim, damage
or liability (or action in respect thereof) arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission in
such Registration Statement, which untrue statement or alleged untrue statement
or omission or alleged omission is completely corrected in an amendment or
supplement to the Registration Statement and the undersigned indemnitees
thereafter fail to deliver or cause to be delivered such Registration Statement
as so amended or supplemented prior to or concurrently with the sale of the
Registrable Securities to the person asserting such loss, claim, damage or
liability (or actions in respect thereof) or expense after the Company has
furnished the undersigned with the same.
 
(c)          Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 6 and shall only relieve it
from any liability which it may have to such indemnified party under this
Section 6 if and to the extent the indemnifying party is materially prejudiced
by such omission.  In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate in and, to the
extent it shall wish, to assume and undertake the defense thereof with counsel
reasonably satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 6 for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected,
provided that if the defendants in any such action include both the indemnified
party and the indemnifying party and the indemnified party shall have reasonably
concluded based upon written advise of its counsel that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified party shall have the right to select a separate counsel
and to assume such legal defenses and otherwise to participate in the defense of
such action, with the expenses and fees of such separate counsel and other
expenses related to such participation to be reimbursed by the indemnifying
party as incurred.

 
7

--------------------------------------------------------------------------------

 

(d)          In order to provide for just and equitable contribution to joint
liability under the Securities Act in any case in which either (i) any holder of
Registrable Securities exercising rights under this Agreement, or any
controlling person of any such holder, makes a claim for indemnification
pursuant to this Section 6 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 6 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any such selling holder
or any such controlling person in circumstances for which indemnification is
provided under this Section 7; then, and in each such case, the Company and such
holder will contribute to the aggregate losses, claims, damages or liabilities
to which they may be subject (after contribution from others) in such proportion
so that such holder is responsible for the portion represented by the percentage
that the public offering price of its Registrable Securities offered by the
Registration Statement bears to the public offering price of all securities
offered by such Registration Statement, and the Company is responsible for the
remaining portion; provided, that, in any such case, (A) no such holder will be
required to contribute any amount in excess of the public offering price of all
such Registrable Securities offered by it pursuant to such Registration
Statement and (B) no person or entity guilty of fraudulent misrepresentation
(within the meaning of Section 12 (f) of the Securities Act) will be entitled to
contribution from any person or entity who was not guilty of such fraudulent
misrepresentation.
 
7.           Changes in Capital Stock.  If, and as often as, there is any change
in the capital stock of the Company by way of a stock split, stock dividend,
combination or reclassification, or through a merger, consolidation,
reorganization or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions hereof so that the rights and
privileges granted hereby shall continue as so changed.
 
8.           Representations and Warranties of the Company.  The Company
represents and warrants to the Investor as follows:
 
(a)          The execution, delivery and performance of this Agreement by the
Company have been duly authorized by all requisite corporate action and will not
violate any provision of law, any order of any court or other agency of
government, the Articles of Incorporation or By-laws of the Company or any
provision of any indenture, agreement or other instrument to which it or any or
its properties or assets is bound, conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
indenture, agreement or other instrument or result in the creation or imposition
of any lien, charge or encumbrance of any nature whatsoever upon any of the
properties or assets of the Company or its subsidiaries.
 
(b)          This Agreement has been duly executed and delivered by the Company
and constitutes the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms, subject to any applicable bankruptcy,
insolvency or other laws affecting the rights of creditors generally and to
general equitable principles and the availability of specific performance.

 
8

--------------------------------------------------------------------------------

 

9.           Rule 144 Requirements.  The Company agrees to:
 
(a)          make and keep current public information about the Company
available, as those terms are understood and defined in Rule 144;
 
(b)          use its commercially reasonable efforts to file with the Commission
in a timely manner all reports and other documents required of the Company under
the Securities Act and the Exchange Act; and
 
(c)          furnish to any holder of Registrable Securities upon request (i) a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 and of the Securities Act and the Exchange Act (at any
time after it has become subject to such reporting requirements), (ii) a copy of
the most recent annual or quarterly report of the Company, and (iii) such other
reports and documents of the Company as such holder may reasonably request to
avail itself of any similar rule or regulation of the Commission allowing it to
sell any such securities without registration.
 
10.         Termination.  All of the Company’s obligations to register
Registrable Shares under Sections 2 and 3 hereof shall terminate upon the date
on which the Investor holds no Registrable Securities or all of the Registrable
Securities are eligible for resale under Rule 144 or another exemption without
regard to volume restrictions for affiliate sales.
 
11.         Miscellaneous.
 
(a)          All covenants and agreements contained in this Agreement by or on
behalf of any of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto (including without
limitation transferees of any Registrable Securities), whether so expressed or
not.
 
(b)          All notices, requests, consents and other communications hereunder
shall be in writing and shall be delivered in person, mailed by certified or
registered mail, return receipt requested, or sent by telecopier, addressed (i)
if to the Company, at Shiner International, Inc., 19/F Didu Building Pearl River
Plaza, No. 2 North Longkun Road, Haikou, Hainan Province, China 570125, Attn:
Mr. Qingtao Xing, President and Chief Executive Officer, phone 86-898-68581104,
facsimile 86-898-68585861; and (ii) if to any holder of Registrable Securities,
to it at such address as may have been furnished to the Company in writing by
such holder; or, in any case, at such other address or addresses as shall have
been furnished, in writing to the Company (in the case of a holder of
Registrable Securities) or to the holders of Registrable Securities (in the case
of the Company) in accordance with the provisions of this paragraph.

 
9

--------------------------------------------------------------------------------

 

(c)          This Agreement shall be governed by and construed under the laws of
the State of New York as applied to agreements among New York residents entered
into and to be performed entirely within New York.  The parties (1) agree that
any legal suit, action or proceeding arising out of or relating to this
Agreement shall be instituted exclusively in any state court located in New
York, New York, or in the United States District Court for the Southern District
of New York, (2) waive any objection which the parties may have now or hereafter
to the venue of any such suit, action or proceeding, and (3) irrevocably consent
to the jurisdiction of any state court located in New York, New York, and the
United States District Court for the Southern District of New York in any such
suit, action or proceeding.  The parties further agree to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in any state court located in New York, New York, or in the United
States District Court for the Southern District of New York and agree that
service of process upon such party mailed by certified mail to the respective
party’s address shall be deemed in every respect effective service of process
upon the respective party, in any such suit, action or proceeding.  THE PARTIES
HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT OR
AGREEMENT CONTEMPLATED HEREBY.
 
(d)          In the event of a breach by the Company or by the Investor, of any
of their obligations under this Agreement, the Investor or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and the
Investor agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
(e)          This Agreement may not be amended or modified without the written
consent of the Company and the Investor.
 
(f)          Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.  No waiver shall be effective unless and
until it is in writing and signed by the party granting the waiver.
 
(g)          This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  This Agreement, once executed by a party, may be
delivered to the other party hereto by facsimile transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.
 
(h)          If any provision of this Agreement shall be held to be illegal,
invalid or unenforceable, such illegality, invalidity or unenforceability shall
attach only to such provision and shall not in any manner affect or render
illegal, invalid or unenforceable any other provision of this Agreement, and
this Agreement shall be carried out as if any such illegal, invalid or
unenforceable provision were not contained herein.
 
(i)          This Agreement constitutes the entire contract among the Company
and the Investor relative to the subject matter hereof and supersedes in its
entirety any and all prior agreements, understandings and discussions with
respect thereto.
 
(j)          The headings of the sections of this Agreement are for convenience
and shall not by themselves determine the interpretation of this Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 

 
COMPANY
     
SHINER INTERNATIONAL, INC.
     
By:
/s/ Qingtao Xing
 
Name:
  Qingtao Xing
 
Title:
  President and Chief Executive Officer




 
INVESTOR
     
_____________________________
     
By:
     
Name:
   
Title:

 


 

--------------------------------------------------------------------------------

 
